THE THIRTEENTH COURT OF APPEALS

                                      13-17-00377-CV


                            Texas Department of Public Safety
                                          v.
                                         C.B.


                                     On appeal from the
                     Criminal District Court of Jefferson County, Texas
                                   Trial Cause No. X1777


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant and it is ordered to pay all costs of the appeal from which it is not

exempt by statute.

      We further order this decision certified below for observance.

June 21, 2018